                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                           Civil Action No. 4:17-cv-126-D

 ARCH INSURANCE COMPANY,

                               Plaintiff,

 vs.
                                                                    ORDER
 PCL CIVIL CONSTRUCTORS, INC.,
 PCL CONSTRUCTION ENTERPRISES,
 INC. and PCL CONSTRUCTION
 SERVICES, INC.

                               Defendants.

       This matter comes before the Court on the parties' Third Joint Motion To Stay. Finding

that good cause is shown and all parties consent, the Court grants the motion and orders that all

proceedings and all decisions or rulings by the Court on defendants' motion to dismiss in this

matter shall be stayed up to and including November 30, 2018.
         '
       So Ordered. This the _LQ_ day of November, 2018.




                                                United States District Judge
